Citation Nr: 0632327	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran served in the United States Army from August 1973 
to August 1976 and from September 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The claim has previously been before 
the Board and was remanded in July 2004 for further 
evidentiary development.

The RO has complied with the Board's remand, reevaluated the 
case based on all evidence of record, and issued the veteran 
a supplemental statement of the case.


FINDINGS OF FACT

Evidence of record does not support a finding that the 
veteran's hepatitis C had origins, directly or via exposure 
to certain risk factors, during his active military service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an October 2001 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
this claim results in a denial of service connection, 
however, such a lack of notice will not result in prejudice.  
Id.   

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).


Analysis

The veteran contends that he contracted hepatitis C and 
resultant chronic liver disease because of tattoos he 
allegedly received in service.  A search of the service 
medical records is negative for any complaints, treatments, 
or diagnoses of hepatitis or liver disease in any form.  The 
earliest indication of hepatitis comes in the form of a 
private medical opinion letter, dated in August 2000, where 
the veteran was found to have chronic liver disease secondary 
to hepatitis A, B, and C.  The record contains subsequent 
reports of treatment, covering recent years, where indeed the 
diagnosis of hepatitis C is confirmed.  None of these 
reports, however, make an opinion as to if the veteran's 
hepatitis had etiological origins during his periods of 
military service.  As such, while this evidence is sufficient 
to show that the veteran currently experiences the disabling 
condition of hepatitis C, further investigation must be made 
as regards potential in-service origin of the disease.

The Board notes that for hepatitis, if the veteran can show 
exposure to certain risk factors in service, he may, with a 
competent medical opinion, be able to establish an 
etiological link between service and his current disability.  
This is available per policy set by VA's Adjudication 
Procedure Manual (M21-1).  One of these risk factors, as 
explained to the veteran in an October 2001 letter from the 
RO, is evidence of direct percutaneous exposure to blood, 
such as a tattoo.  

The veteran's claim has previously been before the Board for 
adjudication.  The Board found that evidence of the veteran's 
tattoos, shown before and during the second period of 
service, was enough to constitute a potential risk factor for 
hepatitis which might entail the veteran to service 
connection, if an etiological link to his current disability 
could be shown.  As the record did not contain a 
comprehensive VA examination opinion regarding a link between 
the veteran's current disorder and his tattoos (allegedly 
obtained in service) or any other service-related hepatitis 
risk factor, the Board remanded the claim in July 2004 for 
further development.  In accordance with the Board's remand, 
the veteran was scheduled for a VA gastrointestinal 
examination, but he failed to report as requested.  Here the 
Board notes that VA's duty to assist the veteran is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Specifically, the veteran was afforded an 
opportunity to have an examination, the opinion from which 
may have supported his contentions regarding a link between 
his tattoos, his service, and his current disability, but he 
failed to take advantage of it.  As this is the case, no 
further effort will be expended to help him in substantiating 
his claim and the Board will decide the case on evidence of 
record.  38 C.F.R. § 3.655 (2006).  

The veteran's service history shows that his tattoos were 
obtained between service periods, as the separation physical 
of August 1976 shows no identifying body marks or tattoos, 
while the pre-entrance physical of August 1980 shows tattoos 
on both the right and left arms.  Additionally, even if the 
veteran's tattoos were considered to be obtained during his 
active service, there is no evidence of a relationship 
between such service, his tattoos, or any other risk factor 
(intravenous drug use, blood transfusions, etc.) and his 
current condition of hepatitis C.  Indeed, while the record 
contains numerous private and VA clinical reports showing 
that the veteran has been consistently treated for hepatitis 
since 2000, no opinion exists as to what is the root cause of 
his disease.  As such, the veteran has failed to meet the 
regulatory criteria, and service connection is not warranted.

In light of the above, the evidence does not support the 
veteran's assertion that his hepatitis C had etiological 
origins during his active service, via tattoos or any other 
risk factor.  Indeed, the only evidence supporting the 
veteran's contentions comes from his own lay statements.  As 
the veteran has not been shown to possess the medical 
knowledge or credentials necessary to render such an opinion, 
such evidence lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a hepatitis C, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


